UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1549


KIMBERLY ANN SHREVE,

                Plaintiff - Appellant,

          v.

KRISTEN   LYNN   FETTER;     TINA   TANT    HOAGLAND;   C.   COLON
WILLOUGHBY, JR.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:11-cv-00157-H)


Submitted:   July 28, 2011                   Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kimberly Ann Shreve, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kimberly Ann Shreve appeals the district court’s order

adopting   the   magistrate    judge’s      recommendation    and    dismissing

her civil action.        On appeal, we confine our review to the

issues raised in the Appellant’s brief.            See 4th Cir. R. 34(b).

Because Shreve’s informal brief does not challenge the basis for

the district court’s disposition, Shreve has forfeited appellate

review   of   the    court’s   order.        Accordingly,     we    affirm   the

district   court’s    judgment.     We      dispense   with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                       AFFIRMED




                                        2